DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Clendenning et al. (US 2018/0130707) hereinafter “Clendenning”.
Regarding claim 1,  Fig. 6A of Chen teaches a device comprising: an interconnect structure (Combination of Items 519, 521, and 501); a diode (Combination of Items 507, 509 and 511) comprising a cathode and an anode, the cathode connected (Electrically through Items 601 and 515; See Examiner’s Note below) to the interconnect structure (Combination of Items 519, 521 ad 501); an encapsulant (Item 523) encapsulating the diode (Combination of Items 507, 509 and 511); a first conductive via (Portion of Item 601 in Item 525) extending through the encapsulant (Item 523), the first conductive via (Portion of Item 601 in Item 525) connected (Electrically) to the interconnect structure (Combination of Items 519, 521 and 501), the first conductive via (Portion of Item 601 in Item 525) contacting the encapsulant (Item 523); a second conductive via (Portion of Item 603 in Item 531)  extending through the encapsulant (Item 523), the first conductive via (Portion of Item 601 in Item 525) and the second conductive via (Portion of Item 603 in Item 531) comprising a same orientation of material layers (Paragraph 0046 where Items 601 and 603 are formed by patterning a single layer).
Chen does not teach a metal-containing layer between the second conductive via and the encapsulant.
Fig. 2A of Clendenning teaches a  conductive via (Item 214) where, a metal containing layer (Item 212; Paragraph 0036 seed layer) is between the conductive via (Item 214) and surrounding dielectric material (Item 202).
It would have been obvious to include a metal containing layer (Clendenning’s recessed seed layer) between conductive vias and the encapsulant such that the metal containing layer is between the second conductive via and the encapsulant because the metal containing seed layer is used during a metal fill selective deposition growth process (Clendenning Paragraph 0036).
Examiner’s Note: The Examiner notes that the claim language does not require that the cathode is directly physically connected with the interconnect structure, being electrically connected reads on the claim language.
Regarding claim 2, Fig. 6A of Chen further teaches a conductive line (Portion of Item 601 outside of Item 525) connecting the first conductive via to the anode of the diode (Combination of Items 507, 509 and 511). 
Regarding claim 4, the combinaton of Chen and Clendenning teaches all of the elements of the claimed invention as stated above. 
Fig. 6A of Chen further teaches where the first conductive via (Portion of Item 601 in Item 525) comprises a first metal layer contacting a first sidewall of the encapsulant (Item 523), and the second conductive via (Portion of Item 603 in Item 531( comprises a second metal layer.
While Chen does not teach where the second conductive via contacts a second sidewall of the metal-containing layer, when the seed layer (metal-containing layer) of Clendenning is included in the structure of Chen as stated in the rejection of claim 1 above, the second conductive via will contact a second sidewall of the metal containing layer.
Regarding claim 6, Chen further teaches where the diode (Combination of Items 507, 509 and 511) is a light emitting diode (Paragraph 0042). 
Alternatively, Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Hsia et al. (US 6048762) hereinafter “Hsia”.
Regarding claim 1,  Fig. 6A of Chen teaches a device comprising: an interconnect structure (Combination of Items 519, 521, and 501); a diode (Combination of Items 507, 509 and 511) comprising a cathode and an anode, the cathode connected (Electrically through Items 601 and 515; See Examiner’s Note 2 below) to the interconnect structure (Combination of Items 519, 521 ad 501); an encapsulant (Item 523) encapsulating the diode (Combination of Items 507, 509 and 511); a first conductive via (Portion of Item 601 in Item 525) extending through the encapsulant (Item 523), the first conductive via (Portion of Item 601 in Item 525) connected (Electrically) to the interconnect structure (Combination of Items 519, 521 and 501), the first conductive via (Portion of Item 601 in Item 525) contacting the encapsulant (Item 523); a second conductive via (Portion of Item 603 in Item 531)  extending through the encapsulant (Item 523), the first conductive via (Portion of Item 601 in Item 525) and the second conductive via (Portion of Item 603 in Item 531) comprising a same orientation of material layers (Paragraph 0046 where Items 601 and 603 are formed by patterning a single layer).
Chen does not teach a metal-containing layer between the second conductive via and the encapsulant.
Fig. 1G of Hsia teaches a first conductive via (Item 32 in Item 24) and a second conductive via (Item 32 in Item 22), where a metal containing layer (Item 30; Column 2, Lines 54-55 where Item 30 is Tantalum Oxide) is present between the second conductive via and not the first conductive via.
It would have been obvious to include a metal containing layer between the second conductive via and the encapsulant because the metal containing oxide taught by Hsia allows for a capacitor to be formed in one of the via holes while not being formed in another via hole as an integrated circuit design may require (Hsia Column 1, Lines 65-66).
Examiner’s Note 1: The Examiner notes that the claim language does not require that the metal containing layer directly contacts the encapsulant.    
Examiner’s Note 2: The Examiner notes that the claim language does not require that the cathode is directly physically connected with the interconnect structure, being electrically connected reads on the claim language.
Regarding claim 2, Fig. 6A of Chen further teaches a conductive line (Portion of Item 601 outside of Item 525) connecting the first conductive via to the anode of the diode (Combination of Items 507, 509 and 511). 
Regarding claim 4, the combination of Chen and Hsia teaches all of the elements of the claimed invention as stated above. 
Fig. 6A of Chen further teaches where the first conductive via (Portion of Item 601 in Item 525) comprises a first metal layer contacting a first sidewall of the encapsulant (Item 523), and the second conductive via (Portion of Item 603 in Item 531( comprises a second metal layer.
While Chen does not teach where the second conductive via contacts a second sidewall of the metal-containing layer, when the metal-containing layer of Hsia is included in the structure of Chen as stated in the alternative rejection of claim 1 above, the second conductive via will contact a second sidewall of the metal containing layer.
Regarding claim 5, the combination of Chen and Hsia teaches all of the elements of the claimed invention as stated above.
Chen further teaches where the first metal layer (Portion of Item 601 in Item 525) and the second metal layer (Portion of Item 603 in Item 531) comprise a first metal (Paragraph 0046 where the metal is tin).
Chen does not teach where the metal containing layer comprises a second metal, the second metal is different than the first metal.
However, Hsia further teaches where the metal containing metal layer (Item 30) comprises a second metal (Column 2, Lines 54-55 where the metal containing layer is TaO). 
Therefore, when the metal containing layer taught by Hsia is used in the structure of Chen as stated in the alternative rejection of claim 1 above, the metal containing layer will comprise a second metal, where the second metal is different than the first metal.
Regarding claim 6, Chen further teaches where the diode (Combination of Items 507, 509 and 511) is a light emitting diode (Paragraph 0042). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Clendenning et al. (US 2018/0130707) hereinafter “Clendenning” and in further view of Yasukawa (US 2018/0114938) hereinafter “Yasukawa”.
Regarding claim 3, the combination of Chen and Clendenning teaches all of the elements of the claimed invention as stated above except a passivation layer on the conductive line and the anode of the diode.
Fig. 2 of Yasukawa teaches a passivation layer (Item 46) on a contact (Item 42) of a light emitting diode (Item 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a passivation layer on the conductive line and the anode of the diode because the passivation layer acts as a sealing layer to seal and shield the light emitting diode device and its components from water (Yasukawa Paragraph 0025). 
Alternatively, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Hsia et al. (US 6048762) hereinafter “Hsia” and in further view of Yasukawa (US 2018/0114938) hereinafter “Yasukawa”.
Regarding claim 3, the combination of Chen and Hsia teaches all of the elements of the claimed invention as stated above except a passivation layer on the conductive line and the anode of the diode.
Fig. 2 of Yasukawa teaches a passivation layer (Item 46) on a contact (Item 42) of a light emitting diode (Item 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a passivation layer on the conductive line and the anode of the diode because the passivation layer acts as a sealing layer to seal and shield the light emitting diode device and its components from water (Yasukawa Paragraph 0025). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Clendenning et al. (US 2018/0130707) hereinafter “Clendenning” and in further view of Cooney, III et al. (US 2017/0229358) hereinafter “Cooney”.
Regarding claim 9, the combination of Chen and Clendenning teaches all of the elements of the claimed invention as stated above except a third conductive via extending through the encapsulant, the third conductive via connected to the interconnect structure, the third conductive via contacting the encapsulant; and a test pad on the third conductive via.
Cooney teaches a test pad on and electrically connected to a first via which is connected to an interconnect structure (Paragraph 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third conductive via extending through the encapsulant, the third conductive via connected to the interconnect structure, the third conductive via contacting the encapsulant; and a test pad on the third conductive via because including the test pad contacting a third via through the encapsulant and connected to the interconnect structure allows for one to determine whether a device is operating properly (Cooney Paragraph 0004).
Alternatively, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Hsia et al. (US 6048762) hereinafter “Hsia” and in further view of Cooney, III et al. (US 2017/0229358) hereinafter “Cooney”.
Regarding claim 9, the combination of Chen and Hsia teaches all of the elements of the claimed invention as stated above except a third conductive via extending through the encapsulant, the third conductive via connected to the interconnect structure, the third conductive via contacting the encapsulant; and a test pad on the third conductive via.
Cooney teaches a test pad on and electrically connected to a first via which is connected to an interconnect structure (Paragraph 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third conductive via extending through the encapsulant, the third conductive via connected to the interconnect structure, the third conductive via contacting the encapsulant; and a test pad on the third conductive via because including the test pad contacting a third via through the encapsulant and connected to the interconnect structure allows for one to determine whether a device is operating properly (Cooney Paragraph 0004).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Clendenning et al. (US 2018/0130707) hereinafter “Clendenning” and Cooney, III et al. (US 2017/0229358) hereinafter “Cooney” and in further view of Yasukawa (US 2018/0114938) hereinafter “Yasukawa”.
Regarding claim 10, the combination of Chen, Clendenning and Cooney teaches all of the elements of the claimed invention as stated above except a passivation layer on the test pad and the anode of the diode.
Fig. 2 of Yasukawa teaches a passivation layer (Item 46) on a contact (Item 42) of a light emitting diode (Item 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a passivation layer on the test pad and the anode of the diode because the passivation layer acts as a sealing layer to seal and shield the light emitting diode device and its components from water (Yasukawa Paragraph 0025).
Alternatively, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Hsia et al. (US 6048762) hereinafter “Hsia” and Cooney, III et al. (US 2017/0229358) hereinafter “Cooney” and in further view of Yasukawa (US 2018/0114938) hereinafter “Yasukawa”.
Regarding claim 10, the combination of Chen, Hsia and Cooney teaches all of the elements of the claimed invention as stated above except a passivation layer on the test pad and the anode of the diode.
Fig. 2 of Yasukawa teaches a passivation layer (Item 46) on a contact (Item 42) of a light emitting diode (Item 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a passivation layer on the test pad and the anode of the diode because the passivation layer acts as a sealing layer to seal and shield the light emitting diode device and its components from water (Yasukawa Paragraph 0025).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Kang et al. (US 2017/0330767) hereinafter “Kang”.
Regarding claim 16,  Fig. 6A of Chen teaches a device comprising: an interconnect structure (Combination of Items 515, 517, 519, 521, and 501) comprising a first contact pad (Item 515) and a second contact pad (Item 517); a light emitting diode (Combination of Items 507, 509 and 511) connected (electrically) to the first contact pad (Item 515) of the interconnect; an encapsulant (Item 523) surrounding the light emitting diode (Combination of Items 507, 509 and 511); a first conductive via (Portion of Item 603 in Item 531) extending through the encapsulant (Item 523), the first conductive via (Portion of Item 603 in Item 531) electrically connected to the second contact pad (Item 517) of the interconnect (Combination of Items 515, 517,519, 521 and 501); a second conductive via (Portion of Item 601 in Item 525)  extending through the encapsulant (Item 523), the second conductive via (Portion of Item 601 in Item 525) comprising a second conductive material (Item 601); and a conductive line (Portion of Item 603 outside of Item 531) connecting the light emitting diode (Combination of Items 507, 509 and 511) to the first conductive via (Portion of Item 603 in Item 531).
Chen does not teach a first seed layer, the first seed layer contacting the second contact pad of the interconnect, the first conductive material contacting the first seed layer, the first seed layer disposed between the first conductive material and the interconnect, the first seed layer further disposed between the first conductive material and the encapsulant nor a second seed layer and a mask layer, the second seed layer contacting the mask layer, the second conductive material contacting the second seed layer.
Fig. 2H of Kang teaches two vias, the first via (Left via) comprising a first seed layer (Item 119), the first seed layer contacting a bottom surface of the first via hole, a first conductive material (Item 115)  contacting the first seed layer (Item 119), the first seed layer (Item 119) disposed between the first conductive material (Item 115) and the bottom surface of the via hole, the first seed layer (Item 119) further disposed between the first conductive material (Item 115) and the encapsulant (Item 111) and a second via (Right via) comprising a second seed layer (Item 119) and a mask layer (Item 113), the second seed layer (Item 119) contacting the mask layer (Item 113), the second conductive material (Item 115) contacting the second seed layer (Item 119).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first conductive via of Chen comprise a first seed layer, the first seed layer contacting the second contact pad of the interconnect, the first conductive material contacting the first seed layer, the first seed layer disposed between the first conductive material and the interconnect, the first seed layer further disposed between the first conductive material and the encapsulant, and the second conductive via comprises a second seed layer and a mask layer, the second seed layer contacting the mask layer, the second conductive material contacting the second seed layer because including the mask layer in the first and second vias of Chen allows for setting of the diameter of the via holes in the encapsulant material (Kang Paragraph 0043).
Examiner’s Note 1: The Examiner notes that the claim language does not require that first seed layer directly contact the encapsulant, therefore when the mask layer is included in both of the vias of Chen as taught by Kang the claim language of “the first seed layer disposed between the first conductive material and the encapsulant” will still be read on.
Examiner’s Note 2: The Examiner notes that when the via and mask structure taught by Kang is included in the structure of Chen the first seed layer will contact the second contact pad of the interconnect. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Kang et al. (US 2017/0330767) hereinafter “Kang” and in further view of Takeuchi et al. (US 2004/0062283) hereinafter “Takeuchi”.
Regarding claim 17, the combination of Chen and Kang teaches all of the elements of the claimed invention as stated above except where the light emitting diode comprises: a first reflective structure comprising first doped layers of a semiconductive material, alternating ones of the first doped layers being doped with a p-type dopant; a second reflective structure comprising second doped layers of the semiconductive material, alternating ones of the second doped layers being doped with a n-type dopant; and an emitting semiconductor region disposed between the first reflective structure and the second reflective structure.
Fig.1 of Takeuchi teaches a vertical light emitting diode (Paragraph 0005) comprising: a first reflective structure (Item 120) comprising first doped layers of a semiconductive material (Paragraph 0040 where Item 120 is doped p-type), alternating ones of the first doped layers being doped with a p-type dopant (Paragraph 0054 where layered pairs are present in Item 120); a second reflective structure (Item 108) comprising second doped layers of the semiconductive material (Paragraph 0045 where Item 108 is doped n-type), alternating ones of the second doped layers being doped with a n-type dopant (Paragraph 0045 where layered pairs are present in Item 108); and an emitting semiconductor region (Item 114) disposed between the first reflective (Item 120) structure and the second reflective structure (Item 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the light emitting diode of Chen to have a first reflective structure comprising first doped layers of a semiconductive material, alternating ones of the first doped layers being doped with a p-type dopant; a second reflective structure comprising second doped layers of the semiconductive material, alternating ones of the second doped layers being doped with a n-type dopant; and an emitting semiconductor region disposed between the first reflective structure and the second reflective structure as taught by Takeuchi because the respective reflective structures on either side of the emitting semiconductor region can be tuned such that light of a certain wavelength is emitted from the light emitting diode depending on the index of refraction of the materials and number of layer pairs in the reflective structure (Takeuchi Paragraph 0045).  
Regarding claim 18, the combination of Chen, Kang and Takeuchi teaches all of the elements of the claimed invention as stated above. 
Chen further teaches where the light emitting diode comprises contact pads on both sides of the light emitting diode (Paragraph 0018).
While Chen does not teach the second reflective structure, when the teaching of the first and second reflective structures of Takeuchi are included in the light emitting diode of Chen, as stated in the rejection of claim 17 above, the contact pads of Chen will be on (See Examiner’s Note below) the second reflective structure.
Examiner’s Note: The Examiner notes that the term “on” does not require direct contact between two structures. Therefore, under a standard of broadest reasonable interpretation, the term “on” allows for other intervening structures between two elements. In the instant case, when the reflective structures taught by Takeuchi are included in the light emitting diode of Chen, which includes contact pads on either side of the light emitting structure, at least one of the contact pads will be on at least one of the reflective structures with possible intervening layers in between.   
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0104450) hereinafter “Chen” in view of Kang et al. (US 2017/0330767) hereinafter “Kang” and Takeuchi et al. (US 2004/0062283) hereinafter “Takeuchi” and in further view of Iguchi (US 2019/0371777) hereinafter “Iguchi”.
Regarding claim 19, the combination of Chen, Kang and Takeuchi teaches all of the elements of the claimed invention as stated above.
Chen does not teach an underbump metallurgy (UBM) on the third contact pad. 
Figs. 3A and 8A-8C of Iguchi further teaches a light emitting device comprising a contact pad (Item 10) on a top portion of a p-side semiconductor (Item 13) and forming an underbump metallurgy (UBM) (Item 19p) on the contact pad (Item 10).
While Iguchi does not teach where the contact pad is on the second reflective structure, when the teaching in Iguchi is combined with Chen and Takeuchi as stated in the rejection of claim 18 above, the contact pad will be on the second reflective structure.
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have an underbump metallurgy on the third contact pad because the contact pad and underbump metallurgy electrically allows for electricity to flow between the interconnect and the light emitting diode when the light emitting diode is connected to the interconnect (Iguchi Paragraph 0039).  
Regarding claim 20, the combination of Chen, Kang, Takeuchi and Iguchi teaches all of the elements of the claimed invention as stated above.
Chen further teaches where connecting the first structure (Item 205) to the interconnect (Combination of Items 215, 217, 219 and 221) comprises: forming a conductive connector (Item 203) electrically connecting the light emitting diode (Item 205) to the interconnect (Combination of Items 215, 217, 219 and 221), the photosensitive encapsulant (Item 209) further encapsulating the conductive connector (Item 203).
While Chen does not teach the UMB, when Chen is combined with Takeuchi and Iguchi as stated in the rejection of claims 10 and 11 above, the UMB will be present such that the conductor connector electrically connects the UMB to the interconnect.  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or motivate one having ordinary skill in the art to include an alignment mark under the second conductive via, the metal containing layer between the second conductive via and the alignment mark along with the other limitations of claim 1.
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or motivate one having ordinary skill in the art to include an alignment mark under the second conductive via, a hardmask layer between the second seed layer and the alignment mark along with the other limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891